Title: To George Washington from the Fairfax Independent Company, 8 July 1775
From: Fairfax Independent Company
To: Washington, George



May it please your Excellency.
Alexandria July 8. 1775

Your favor of the 20 Ulo notifying your Intended departure for the Camp, we Received; and after transmitting copies to the different officers, to whom it was directed, we laid it before a full meeting of your Company this day—At the same time that they deplore the unfortunate occasion, that calls you, their patron, friend & worthy citizen from them, & your more tender connections, they beg your acceptance of their most hearty congratulations upon your appointment to the supreme military command of the American confederated forces.
Firmly convinced Sir, of your zealous attachment to the rights of your Country & those of mankind, and of your earnest desire that harmony & Good will should again take place between us & our parent state, we well know that your every exertion will be invariably employed, to preserve the one & effect the other.
Your kind recommendation, that a strict attention be had, to disciplining the Company, shall be complied with, & every possible method used for procuring arms & ammunition.
We are to inform you Sir, by desire of the Company, that if at any ⟨ti⟩me you shall judge it expedient for them to join the Troops at Cambridge, or to march elsewhere, they will cheerfully do it.
As the success of our arms, during the unhappy contest for our liberties, will ever afford us the highest satisfaction, and as reports heretofore have been various & unauthentic, we Intreat your Excellency, should there be any future Engagement & your leisure permit, to favour us with an Account. Let our concerns for the cause we are Imbarked in, claim your excuse for this freedom.

We now Recommend you to the favor of him, by whom Kings Reign & Princes decree justice, and wishing all your councils & operations to be directed by his gracious providence to an happy and lasting union between us & Great Britain We are with great regard for selves & the Company Your Excellency’s most Obedt & Humble servants

James Hendricks
Geo. Gilpin
Rob. H. Harrison

